United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit              December 22, 2005

                                                       Charles R. Fulbruge III
                                                               Clerk
                           No. 05-40161




                  HANSON PIPE & PRODUCTS, INC.,

                                              Plaintiff-Appellant,


                              VERSUS


   BRIDGE TECHNOLOGIES, LLC and CON/SPAN BRIDGE SYSTEMS, INC.,


                                             Defendants-Appellees.



           Appeal from the United States District Court
                 for the Eastern District of Texas
                            4:04-CV-127


Before REAVLEY, DAVIS and WIENER, Circuit Judges.

DAVIS, Circuit Judge:1

      Appellant, Hanson Pipe & Products, Inc. (“Hanson”) challenges

the district court’s judgment dismissing its suit against the

defendant, Con/Span Bridge Systems, Ltd. (“Con/Span”) for lack of

personal jurisdiction, directing Hanson and Bridge Technologies,

LLC (“Bridge Tek”) to arbitration and dismissing Bridge Tek pending



  1
     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
arbitration.

     The district court assigned detailed reasons for both features

of its judgment.        As to Hanson’s argument that the district court

erred in concluding that Con/Span’s contacts with the State of

Texas were insufficient to support general jurisdiction, we have

reviewed the record and agree with the analysis of the district

court in its careful order of December 30, 2004.                     The district

court     correctly     concluded     that     the    contacts      of   Con/Span’s

subsidiary, Bridge Tek,            with the State of Texas cannot support

general jurisdiction as to Con/Span where there is no showing that

Bridge Tek is the alter ego of the parent, Con/Span.                 We also agree

that Con/Span’s website and other incidental contacts with the

State of Texas are insufficient to subject Con/Span to the general

jurisdiction of the Texas courts.              Thus, essentially for reasons

assigned    by   the    district     court,    we    affirm   the    dismissal    of

Con/Span.

     As to the defendant’s order directing Hanson and Bridge Tek to

arbitration and the dismissal of Hanson’s action without prejudice

pending arbitration, we again essentially agree with the district

court’s careful reasons.            Although the contract containing the

arbitration clause was between Bridge Tek’s parent, Con/Span, and

Hanson,    Hanson      did   not   challenge    in    the   district     court   its

obligation to arbitrate this claim on grounds that Bridge Tek was

not a signator to the agreement.         We do not consider arguments made

for the first time on appeal.

                                         2
     Although      the   contract   containing     the   arbitration   clause

expired before the dispute arose that is the subject of this suit,

the Supreme Court has made it clear that an arbitration clause

applies   to   a   grievance   arising     after   the   expiration    of   the

agreement when “under normal principles of contract interpretation,

the disputed contractual rights survive expiration of the remainder

of the agreement.” Litton Financial Printing Division v. N.L.R.B.,

501 U.S. 190, 205-06 (1991).        As the district court held, this rule

has direct application to this case.          Defendants are entitled to

demand arbitration because plaintiff sought a ruling regarding the

scope and legitimacy of the intellectual property rights defendants

claim to possess in their bridge system that survive the expiration

of the contract.         Under the express terms of the contract, the

parties agree that Hanson “would neither during the term of this

agreement nor after the expiration or termination of this agreement

. . . directly nor indirectly contest or aid in the contesting of

the validity or ownership of the license, tecnology or trademark or

take any action whatsoever in derogation of the licensor’s rights.”

(emphasis added).         We agree with the district court that the

question of whether defendants possess intellectual property rights

in their bridge system that survive the contract along with the

related issues in this suit must be submitted to arbitration.

     Thus, for essentially the reasons assigned by the district

court in its careful order of December 30, 2004, we agree that the

court properly ordered this dispute submitted to arbitration and

                                       3
properly dismissed this suit without prejudice pending arbitration.

     AFFIRMED.




                                4